Citation Nr: 0009111	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  93-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1979 to 
December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1989 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for a left 
ankle disorder and assigned a noncompensable rating.  The 
veteran testified at a personal hearing before a hearing 
officer at the RO in March 1991.  In a May 1993 decision, the 
hearing officer granted a 10 percent rating for the left 
ankle disorder, effective from December 2, 1988, the day 
following the date of the veteran's separation from active 
service.  The veteran continued his appeal to the Board.

In a decision issued in October 1996, the Board, inter alia, 
remanded the issue to the RO for further development.  The 
requested development has been accomplished, and the Board 
will address the merits of the claim in the present decision.  

In the October 1996 decision, the Board also remanded the 
issue of entitlement to service connection for a bilateral 
elbow disorder.  In an October 1999 rating decision, the RO 
granted service connection for bilateral degenerative joint 
disease of the olecranon, and assigned a 10 percent rating 
for each elbow.  It does not appear that any further 
disagreement with this determination was made by the veteran.  
Furthermore, in his March 2000 Brief on behalf of the 
appellant, the veteran's representative remarked that 
satisfactory resolution of that issue had been reached.  
Therefore, the issue will not be addressed in this decision.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's left ankle disorder is shown, by the 
medical evidence of record, to be characterized by moderate 
limitation of motion, with no additional factors affecting 
limitation of motion, essentially from the date of separation 
from active service to the present.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected left ankle disorder, from the date of the 
veteran's separation from active service, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was seen in 
1979, for complaints of a sprained left ankle.  Subsequent 
records document treatment for a recurrent left ankle sprain.  
X-rays taken in June 1988 showed minimal degenerative 
changes, and evidence of an old ankle injury, left greater 
than right.  In a Medical History Report, completed prior to 
his discharge examination, the veteran related that he had 
damaged his ankles.  He remarked that he took Feldene to 
control the swelling and pain.  He also stated that he could 
no longer walk normally.  Upon separation examination in 
October 1988, it was noted that there was crepitus and 
tenderness with range of motion of the left ankle.  No 
clinical diagnosis was made.  

At a VA examination in March 1989, the veteran related that 
he had pain in both ankles.  Clinical evaluation revealed 
that there was no effusion or deformity in the left ankle.  
Range of motion was -- dorsiflexion to 20 degrees, and 
plantar flexion to 35 degrees.  X-rays showed a dorsal spur 
in the right os calcaneus.  The posterior dorsal aspect of 
the left os calcaneus was not included in the study.  There 
was no evidence of recent fracture, dislocation, or arthritic 
change.  The examiner concluded that there was no orthopedic 
dysfunction.  

VA outpatient treatment reports, dated from 1990 to 1991, 
show that the veteran was seen for complaints of pain in 
various joints.  It was noted that he had diffuse arthralgia.  

At a personal hearing before a hearing officer at the RO in 
March 1991, the veteran testified that he had injured his 
left ankle in service.  He stated that his left ankle 
interfered with his ability to play sports, to sleep, and to 
walk down stairs.  He also testified that, after injuring his 
left ankle, he had subsequently developed pain in the right 
ankle and right knee.  

Upon VA examination in March 1991, the veteran complained of 
pain and stiffness in both ankles.  Clinical evaluation as to 
range of motion of the left ankle revealed extension to 5 
degrees; plantar flexion, inversion, and eversion were 50 
percent of normal.  There was tenderness over, below, and in 
front of the left medial malleolus.  There was no 
demonstrable pathology of the right ankle.  The diagnosis was 
chronic sprain of the medial aspect of the left ankle.  

When he underwent another VA examination in October 1998, the 
veteran gave a history of injuring his left ankle while 
playing basketball in 1980.  He said he did not seek 
treatment, and two weeks later, reinjured the ankle.  It was 
then placed in a cast for six weeks.  He injured it a third 
time while running, and it was subsequently casted for 
another six weeks.  At present, he complained that his left 
ankle popped out of joint, especially when he walked down 
stairs.  He also complained of constant pain.  He reported no 
swelling, but said the ankle was often purplish and 
discolored.  He worked as a mechanical engineer, and sat at a 
desk all day.  He had not lost any time at work due to his 
ankle problems.  It was noted that surgery had been 
recommended; however, he had declined to undergo the 
procedure due to the risks.  He took nonsteroidal anti-
inflammatory medications, and did not seek regular medical 
care for the ankle.  

Clinical evaluation of the left ankle at that time showed no 
evidence of tenderness or swelling.  There was a slight, 
purplish discoloration about the medial aspect of the ankle, 
due to spider varicosities.  Dorsiflexion was to 0 degrees; 
plantar flexion was to 45 degrees; inversion was to 30 
degrees; and eversion was to 10 degrees.  Stress testing 
revealed no evidence of laxity of the medial or lateral 
supporting ligaments of the ankle.  The examiner stated that, 
had it not been for the veteran's previous injuries, 
dorsiflexion could be improved by 20 degrees, and inversion 
could be improved by 10 degrees.  X-rays from March 1989 were 
reviewed and noted to be essentially negative.  The diagnosis 
was residuals of a fracture of the left ankle.  

In an addendum provided in February 1999, the examiner noted 
that the October 1998 X-rays of the veteran's left ankle 
showed multiple fractures of the left ankle with a deformed 
medial malleolus, and mild degenerative joint disease.  It 
was also noted that his range of motion was pain-free.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims has 
held that, when a veteran asserts that a service-connected 
disability has increased in severity, the claim for an 
increased rating is generally well grounded.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle  v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him, as mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Cf. Powell v. West, 13 Vet.App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

The Board recognizes that the United States Court of Veterans 
Appeals has also held that there is a distinction between an 
original rating and a claim for an increased rating.  Thus, 
the rule espoused in the Francisco precedent, above, may not 
be applicable in the present case, because the veteran's 
claim for service connection and disability compensation for 
a left ankle disorder has remained in appellate status since 
he filed a notice of disagreement as to the initial decision 
on his original claim.  Fenderson v. West, 12 Vet.App. 119, 
125-26 (1999).  Under the Court's holding in the latter case, 
a veteran may assert that his condition at the time of his 
original claim was worse than it was at a later stage of his 
appeal, and, where the record warrants it, VA may assign 
"staged ratings" to reflect different levels of disability 
during the pendency of the claim.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1999).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability;
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. . . .  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation, either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and non-weight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court held that diagnostic codes 
which provide a rating solely on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  

The VA General Counsel has issued an opinion concluding that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes (DC) 5003 and 
5257, and that evaluation of knee dysfunction under both of 
those codes does not amount to pyramiding under 38 C.F.R. 
§ 4.14.  However, it was noted that such a separate rating 
must be based upon additional disability.  Where a knee 
disorder is already rated under DC 5257, the veteran must 
also exhibit limitation of motion under DC's 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of these codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97 (July 1, 1997).  In a later opinion, the 
General Counsel indicated that a similar approach to other 
diagnostic codes, which do not involve limitation of motion, 
should be utilized.  VAOPGCPREC 9-98
(Aug. 14, 1998).  

The rating decisions in the claims file reflect that the 
veteran's disability is, at present, evaluated under the 
provisions of DC 5271 of VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.71a.  DC 5271 pertains to 
"limitation of motion of the ankle."  Moderate limitation 
of motion of the ankle is assigned a 10 percent disability 
rating.  Marked limitation of motion of the ankle warrants a 
20 percent disability rating.  This is the maximum rating 
available under that code.  

Ankylosis of the ankle, in less than 30 degrees of plantar 
flexion, warrants a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, DC 5270.  Full range of motion of the ankle is 
measured from 0 degrees to 20 degrees dorsiflexion, and 0 
degrees to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, 
Plate II.  

Traumatic arthritis is rated as degenerative arthritis 
(hypertrophic or osteoarthritis).  DC 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 10 
percent rating will be assigned if there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  In addition, if occasional incapacitating 
exacerbations are also demonstrated, a 20 percent rating will 
be assigned.  These ratings will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, including Note 1.  

Initially, the Board notes that the veteran's claim for 
service connection and compensation for a left ankle disorder 
has remained in active or appellate status since it was 
received by the RO in December 1988.  During the course of 
the appellate process, service connection for a left ankle 
disorder was established, and a 10 percent rating was 
assigned effective from the day following the date of the 
veteran's separation from active service.  As discussed 
above, Fenderson v. West, 12 Vet.App. 119, 125-26 (1999), 
provides that VA may assign "staged ratings" to reflect 
different levels of disability during the pendency of a 
claim.  

In considering the merits of the veteran's claim, the Board 
finds that his left ankle disorder is appropriately rated 
under DC 5271.  However, we also find that a rating in excess 
of 10 percent, for any period from the date of the veteran's 
service separation to the present, is not warranted.  At a VA 
examination in March 1989, clinical evaluation of the left 
ankle revealed dorsiflexion to 20 degrees, and plantar 
flexion to 35 degrees.  There was no swelling or deformity 
present.  Upon VA examination in March 1991, plantar flexion 
was noted to be 50 percent of normal, and extension was to 5 
degrees.  There was tenderness around the left medial 
malleolus.  Upon VA examination in October 1998, dorsiflexion 
was to 0 degrees, and plantar flexion was to 45 degrees.  
There was no evidence of laxity of the medial or lateral 
supporting ligaments, and the range of motion was pain-free.  

Based upon this evidence, the Board concludes that the 
veteran's limitation of motion is no more than moderate.  
Therefore, a higher rating under DC 5271 is not warranted.  A 
higher rating is also not warranted under DC 5270, because it 
has not been shown that the ankle is ankylosed; and a 
separate rating for arthritis of the left ankle may not be 
assigned, because DC 5271 is predicated upon loss of motion.  
See VAOPGCPREC 23-97.  Hence, in view of the evidentiary 
record before us, it is the Board's judgment that the 
10 percent rating currently assigned best reflects the 
veteran's service-connected left ankle disorder, and that a 
higher rating was not warranted at any time during the course 
of his claim or appeal.  

We have considered, in light of DeLuca, supra, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45.  An increased rating is not 
warranted under those provisions, as no additional factors 
affecting limitation of motion, such as flare-ups beyond the 
usual level of disability, have been shown on medical 
examinations or in the veteran's own reported history and 
physical complaints, to warrant assignment of a higher 
rating.  In addition, it was noted, in October 1998, that his 
range of motion was pain-free.  As discussed above, the 
higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such higher rating.  See 38 C.F.R. § 4.7.  

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  However, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required frequent hospitalization 
for his left ankle disability, nor is it shown that the 
disability markedly interferes with employment beyond the 
degree anticipated by the assigned schedular rating.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support his assertions for a higher rating 
for his disability, from his service separation to the 
present.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim, and 
therefore, it must be denied.  


ORDER

Entitlement to a rating in excess of 10 percent for a left 
ankle disorder is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

